Case 2:19-cv-11187-CJB-MBN Document 26 Filed 02/18/20 Page 1 of 2

UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF LOUISIANA

WORLD WAR II THEATRE, INC. CIVIL ACTION NO: 2:19-cv-11187
Plaintiffs

VERSUS SECTION: “J” (3)

DESIMONE CONSULTING DISTRICT JUDGE: CARL J.

ENGINEERING GROUP, LLC; BARBIER

WILLIAM R. O’DONNELL, P.E.;

EVANSTON INSURANCE . MAG. JUDGE: MICHAEL B. NORTH

COMPANY; MARKEL SPECIALTY

INSURANCE COMPANY; AND

MARKEL INSURANCE COMPANY
Defendants

KREKAEKKKKKAKKKKKKKEKKKEKKKKEKKKKKKKEKE

DEFENDANT WILLIAM R. O'DONNELL'S
MOTION FOR SUMMARY JUDGMENT

NOW INTO COURT, through undersigned counsel, comes WILLIAM R. O’7DONNELL
(“O’Donnell’’), who in response to the Plaintiff's Petition for Damages (“Petition”) moves this
court to grant his Motion for Summary Judgment.

O’Donnell seeks dismissal of all of the Plaintiff's claims against him through a Motion for
Summary Judgment because O°Donnell is not a proper defendant to this action because Plaintiff
World War II Theatre, Inc. (““WWIITTY”) signed a contract in which it agreed that it would not sue
directors, officers, or employees of Nichols Brosch Wurst & Associates (the “Architect’’) or the
Architect’s consultants individually for acts in furtherance of said contract. Because O’ Donnell is
the Managing Principal of DeSimone Consulting Engineering Group, LLC (“DeSimone”) and
DeSimone is a consultant for the Architect, WWIITI has no right to make any claims against

O’Donnell individually.

{00679621.DOCX;:1}
Case 2:19-cv-11187-CJB-MBN Document 26 Filed 02/18/20 Page 2 of 2

WHEREFORE, O’Donnell, prays that the aforementioned Motion for Summary
Judgment be deemed good and sufficient and is granted by this Court and O’Donnell is dismissed
as a defendant to this action.

Respectfully Submitted:

DEGAN, BLANCHARD & NASH

/s/Charles B. Long

Sidney W. Degan, III (#4804)

John M. Futrell (45865)

Charles B. Long (#22824)

400 Poydras Street, Suite 2600

New Orleans, Louisiana 70130

Telephone: 504-529-3333

Facsimile: 504-529-3337

Counsel for Defendants, DeSimone Consulting
Engineering Group, LLC and William O’Donnell

 

 

CERTIFICATE OF SERVICE
I hereby certify that the above and foregoing has been served upon all known parties of
record via facsimile and United States mail, properly addressed and postage pre-paid on this 18"

day of February, 2020.

/s/Charles B. Long
CHARLES B. LONG

{00679621.DOCX; 1} 2
